Seabury, J.
It is unnecessary to review all of the numerous motions which were made in this action. For the purpose of determining the present appeal it is necessary only to refer to the following facts: Upon an inquest which was improperly taken, judgment for $500 was entered against the defendants in favor of the plaintiff. The defendants moved to open their default and this motion was granted and the cause was restored to the calendar.
Subsequently, upon motion of the plaintiff, another justice of the Municipal Court vacated the order opening the default and restoring the cause to the calendar. The effect of this order was, in substance, a denial of a motion to open a default and as such is properly the subject of an appeal to this court.
The original default should not have been taken under, the circumstances disclosed by the record. The order opening the default and restoring the cause to the calendar was a proper order. The order subsequently made by another justice vacating this order was an unwarranted interference with the order of his associate.
It follows that this order should be reversed and the plaintiff should be permitted to have his day in court.
Lehman and Page, JJ., concur.
Order reversed, with costs.